Citation Nr: 0513164	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  99-05 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia



THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disabilities involving the neck, back, knees, left 
ankle, hips, and calf and rectal muscles resulting from a 
fall at a VA medical facility in December 1991.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from July 1946 to June 1949 
and August to November 1949, and a period of active duty for 
training in August 1964.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from 1997 rating decisions by the 
Roanoke, Virginia, Regional Office (RO), which denied 
benefits pursuant to 38 U.S.C.A. § 1151 for additional 
disabilities including the neck, back, knees, left ankle, 
hips, and calf and rectal muscles resulting from a fall at a 
VA medical facility in December 1991.  The Board construes 
the appellate issue as that delineated on the title page of 
this remand, and will proceed accordingly.  In the event 
appellant wants any other issues adjudicated by the RO, he 
should specifically inform the RO of that intention so that 
it may take appropriate action.  See Kellar v. Brown, 6 Vet. 
App. 157 (1994).

In December 2002, the Board undertook additional development 
on the appellate issue, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  However, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Disabled American Veterans v. Secretary of 
Veterans Affairs invalidated a portion of the Board's 
development regulations, specifically 38 C.F.R. § 19.9(a)(2), 
and (a)(2)(ii).  See Disabled American Veterans, et al., v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  

Consequently, in light of that Federal Circuit case, in July 
2003, the Board remanded the case to the RO for 
readjudication that considered any additional evidence 
obtained pursuant to the Board development regulations in 
effect prior to said judicial invalidation and for additional 
evidentiary development.  

The case is now ready for the Board's appellate 
determination.




FINDINGS OF FACT

1.  Prior to the December 6, 1991 fall in question, appellant 
had a long-standing history of injuries and chronic 
disabilities including arthritis and/or discogenic disease 
involving the neck, back, knees, left ankle, and hips.  Said 
disabilities included a left ankle avulsion fracture and 
arthritis.

2.  On December 6, 1991, appellant reportedly informed a 
nurse at the VA hospital where he was a patient, that he had 
slipped on a wet bathroom floor, causing him to do a 
"split" without actually hitting the floor.  No one 
witnessed this alleged accidental fall.  Later that day, he 
complained of a burning sensation in the coccyx and left 
ankle, chest, and facial pain.  An x-ray of the left ankle 
showed an old avulsion fracture.  No apparent acute injuries 
were clinically shown at that time.  He did not seek further 
treatment for any claimed disabilities until a couple months 
after that alleged accidental fall.  

3.  Recent VA medical opinion states that it is unlikely that 
appellant sustained any additional disabilities as a result 
of the December 6, 1991 accidental fall in question.  

4.  There is no credible, competent evidence of record 
indicating that any additional disabilities as claimed 
resulted from the December 1991 VA hospitalization in 
question.  


CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for additional disabilities involving the 
neck, back, knees, left ankle, hips, and calf and rectal 
muscles resulting from a fall at a VA medical facility in 
December 1991 have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 1991); 38 C.F.R. § 3.358 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq., (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is generally considered applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA; 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159 
(2004)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  

It appears that the RO adequately sought pertinent medical 
records and available VA and private medical records are 
associated with the claims files.  

In addition, appellant was issued a Statement of the Case and 
Supplemental Statements of the Case, which included relevant 
clinical evidence, laws and regulations, and a detailed 
explanation of the rationale for said adverse rating 
decision.  There is no indication that there is any 
additional, available, material evidence not of record which 
would alter the outcome.  Also, appropriate VA orthopedic 
examination was conducted with medical opinion rendered in 
March 2003 on the § 1151 benefits appellate issue.  

Recently, in Loving v. Nicholson, No. 02-885 (U.S. Vet. App. 
Mar. 29, 2005), the United States Court of Appeals for 
Veterans Claims (Court) held that additional disability must 
be caused directly from the actual provision of "hospital 
care, medical or surgical treatment, or examination" 
furnished by VA and that injury merely coincidental to, but 
not caused by it, "lies beyond the ambit of section 1151."  
In the instant case, it appears arguable that the 
interpretation of § 1151 stated in Loving precludes legal 
entitlement, since falls on VA premises are not directly 
caused by VA "hospital care, medical or surgical treatment, 
or examination."  See also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In this regard, under 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(d), VA is not required to provide 
assistance to a claimant if no reasonable possibility exists 
that such assistance would aid in substantiating the claim, 
such as where there is a lack of legal eligibility.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice must be provided to a claimant prior 
to the initial unfavorable agency of original jurisdiction 
decision on a service-connection claim.  In the instant case, 
the initial rating decision on appellant's § 1151 benefits 
claim in question was rendered prior to the VCAA and, thus, a 
pre-adjudication VCAA notice could not have in fact been 
issued.  Pelegrini does not contain a remedy under such 
facts, nor is an efficient or timely remedy evident to the 
Board under the circumstances here.  The RO issued a December 
2003 VCAA notice on said claim on appeal, which specifically 
advised the appellant as to which party could or should 
obtain which evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  See also Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any "error" resulting from lack of pre-adverse rating 
decision VCAA notice does not affect the merits of his claim 
or his substantive rights, for the aforestated reasons and is 
therefore harmless.  See 38 C.F.R. §  20.1102 (2003).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); and Miles v. Mississippi Queen, 753 F.2d 1349, 1352 
(5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the issue on appeal.  

As an initial matter, it should be pointed out that since the 
appellant's § 1151 benefits claim was filed prior to October 
1, 1997, the amendments to 38 U.S.C.A. § 1151 implemented by 
section 422(a) of Pub. L. No. 104-204, the Department of 
Veterans Affairs and Housing and Urban Development, and 
Independent Agencies Appropriations Act, 1997, 110 Stat. 
2874, 2926 (1996) (codified at 38 U.S.C.A. § 1151 (West Supp. 
2000)), are inapplicable.  See VA O.G.C. Prec. Op. No. 40-97 
(Dec. 31, 1997) (Precedent Opinion of the VA General 
Counsel).

Historically, in Gardner v. Derwinski, 1 Vet. App. 584 
(1991), the Court invalidated 38 C.F.R. § 3.358(c)(3), a 
section of the regulation implementing 38 U.S.C.A. § 1151 
(formerly § 351), on the grounds that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  The decision was affirmed by 
the Federal Circuit in Gardner v. Brown, 5 F.3rd 1456 (Fed. 
Cir. 1993), and subsequently appealed to the United States 
Supreme Court (Supreme Court).

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Veterans Court and 
the Federal Circuit.  Brown v. Gardner, 513 U.S. 115 (1994).  
Thereafter, the Secretary of the VA sought an opinion from 
the Attorney General of the United States (Attorney General) 
as to the full extent to which benefits were authorized under 
the Supreme Court's decision.  A January 20, 1995 memorandum 
opinion from the Office of the Attorney General advised that 
as to required "causal connection," the Supreme Court had 
addressed three potential exclusions from coverage under 38 
U.S.C.A. § 1151.  The opinion explained that:

Exclusion of the first two classes of 
cases would flow from the absence of the 
causal connection itself: if the intended 
connection is limited to "proximate 
causation"...then "remote 
consequences" of treatment may be 
excluded,...and "incidents of a 
disease's or injury's natural 
progression" properly are excluded by VA 
regulations because VA action "is not 
the cause of the disability in these 
situations,"....[T]he third 
exclusion..., unlike the first two, does 
not turn on the absence of a causal link 
between VA treatment and the injury in 
question.  Rather, it seems to be 
premised on some theory of consent...What 
the Court...appears to have in mind...is 
not a naturally termed..."risk" at all, 
but rather the certainty or near-
certainty that an intended consequence of 
consensual conduct will materialize.

Subsequently, VA promulgated an amended rule § 3.358(c).  The 
provisions of 38 C.F.R. § 3.358(c), as amended, state, in 
pertinent part:

(3) Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.

This amended rule deletes the fault or accident requirement 
in section (c)(3), but does not alter the requirement in 
sections (c)(1) and (2) that additional disability is 
"proximately due" to VA action.

In pertinent part, 38 U.S.C.A. § 1151 (in effect prior to 
October 1, 1997) provides that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service-
connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part:

Section (b) Additional disability. In 
determining that additional disability 
exists, the following considerations will 
govern: (1) The beneficiary's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or 
injury....(ii) As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or injury 
will be the condition which the specific 
medical or surgical treatment was 
designed to relieve. (2) Compensation 
will not be payable under 38 U.S.C. 1151 
for the continuance or natural progress 
of disease or injuries for which 
the...hospitalization, etc., was 
authorized.

(c) Cause. In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern: (1) It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith. (2) The mere fact 
that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....

It is contended, in essence, that appellant's claimed 
preexisting disabilities in question were aggravated by his 
December 1991 accidental fall on a wet bathroom floor at a VA 
medical facility, and that VA's fault was conceded by the 
government's settlement of appellant's tort claim against it.  
Parenthetically, the evidentiary record does include 
documents relating to a Compromise Settlement tort recovery 
for a claim filed under the Federal Tort Claims Act (FTCA).  
However, that settlement agreement expressly stipulated that 
it did not constitute an admission by the government of 
liability or fault.  

The evidentiary record reveals that prior to the December 6, 
1991 accidental fall in question, appellant had a long-
standing history of injuries and chronic disabilities 
including arthritis and/or discogenic disease involving the 
neck, back, knees, left ankle, and hips.  Said disabilities 
included a left ankle avulsion fracture and arthritis.

On December 6, 1991, a contemporaneous hospital incident 
report indicated that appellant informed a nurse at the VA 
hospital where he was a patient that he had slipped on a wet 
bathroom floor, causing him to do a "split" without 
actually hitting the floor.  No one witnessed this alleged 
fall.  Later that day, he complained of a burning sensation 
in the coccyx and left ankle, chest, and facial pain.  An x-
ray of the left ankle showed an old avulsion fracture.  No 
apparent acute injuries were clinically shown at that time.  

On March 2003 VA orthopedic examination, the examiner stated 
that he had reviewed the claims files several times and 
examined appellant, and the examination report included a 
comprehensive history with extensive clinical findings.  The 
examiner also remarked that after the accidental fall in 
question, appellant had not reported for further treatment 
until two months later in February 1992.  Significantly, the 
examiner opined that it was unlikely that appellant sustained 
any additional disabilities as a result of the December 6, 
1991 accidental fall in question.  

There is no credible, competent evidence of record indicating 
that any additional disabilities as claimed resulted from the 
December 1991 VA hospitalization in question.  Appellant's 
statements are not competent evidence with respect to medical 
causation, since as a lay person, he is not qualified to 
offer medical opinion or diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The March 2003 VA medical opinion is accorded great probative 
weight by the Board, in part because said opinion was 
rendered after comprehensive review of the claim files and 
examination of appellant, and the opinion unequivocally 
stated that it was unlikely that appellant sustained any 
additional disabilities or permanent worsening of any 
preexisting disabilities as a result of the December 6, 1991 
accidental fall in question.  Said VA medical opinion has not 
been rebutted by any competent evidence of record.  In fact, 
no physician has opined that any additional disability was 
incurred by the appellant during said VA hospitalization or 
as a result of VA care, treatment, or examination rendered.  
Additionally, said VA medical opinion is consistent with 
other clinical evidence of record, which indicates that 
appellant's alleged accidental fall in a VA hospital bathroom 
did not result in an actual fall to the floor, nor was there 
any post-incident clinical evidence of bodily trauma, such as 
contusions.  As the Court has stated in Smith v. Derwinski, 1 
Vet. App. 235, 237 (1991), "[d]etermination of credibility 
is a function for the BVA."

In short, the credible, competent evidence including a recent 
VA medical opinion is overwhelming negative in this case, and 
persuasively indicates that appellant did not sustain any 
additional disabilities as a result of allegedly slipping on 
a wet bathroom floor at a VA medical facility in December 
1991.  Accordingly, the Board considers the negative evidence 
to have far greater probative value than any positive 
evidence, with respect to this § 1151 benefits claim; and, 
therefore, the claim is denied.

Parenthetically, VA O.G.C. Prec. Op. No. 7-97 (Jan. 29, 1997) 
dealt, in part, with the question of whether a veteran who 
falls while hospitalized by VA and sustains an injury may be 
entitled to § 1151 benefits.  That opinion states, in 
pertinent part:  

A fall which is caused by the claimant's 
own inadvertence or want of care would 
not generally be considered to have 
resulted from hospitalization, even 
though it occurs on hospital premises....  

Even if the cause of a fall is idiopathic 
in nature, the injuries sustained in the 
fall may be considered to result from 
hospitalization if the conditions or 
circumstances of the hospitalization 
contributed to heighten the effect of the 
fall, or created an "additional risk of 
injury."

Additionally, VA O.G.C. Prec. Op. No. 7-97 stated that "[i]n 
view of the distinction between [']hospitalization['] and 
[']hospital care,['] both in ordinary parlance and in the 
context of title 38, the term [']hospitalization['] in 
current section 1151 cannot be construed simply to mean 
[']hospital care.[']...  Further, it appears that VA has 
consistently interpreted the term "hospitalization" in 
section 1151 and its predecessors to cover aspects of a 
veteran's maintenance in a hospital which are not directly 
related to medical treatment."  

However, more recently, the Court, in Loving, arguably 
appears to have established a contrary interpretation of the 
proximate causation requirement under § 1151.  Although in 
Loving, the amended version of § 1151 (negligence) was 
involved, which includes the term "hospital care" in place 
of "hospitalization" appearing in the pre-amendment version 
of § 1151, it is the Board's opinion that the Court's holding 
was not expressly limited to the amended § 1151 version, 
particularly since Loving cited to Sweitzer v. Brown, 5 Vet. 
App. 503 (1993), a case in which the pre-amendment version of 
§ 1151 (strict liability) applied containing that 
"hospitalization" term.  The material facts in Loving were 
that while the veteran was being examined at a VA clinic, a 
metal ceiling grate or panel fell, injuring his lower 
extremity.  The Court held that the law was dispositive of 
the claim, and that "[s]ection 1151 requires proof of 
causation in fact; that is, in order to be compensable under 
section 1151, a veteran's additional disability must have 
actually been caused by hospital care, medical or surgical 
treatment, or medical examination furnished by a VA employee 
or in a VA facility."  Significantly, the Court cited to 
Sweitzer, which denied § 1151 benefits where a veteran, while 
waiting to undergo a VA examination in a VA hospital, was 
injured when he was struck by a patient in a motorized 
wheelchair.  

In Loving, the Court cited to Sweitzer, which, in addressing 
a dissenting judge's argument that the appellant was within 
the control and authority of VA and that VA had a duty to 
insure his safety, concluded that "[s]uch notions, which do 
have hallowed status in the halls of tort law in general . . 
. , are not relevant . . . where the issue is the 
construction of a statute according veterans benefits."  Id. 
at 506.  The Court in Sweitzer proceeded to observe that the 
appellant "might well have raised such legal theories in a 
suit against the United States under the Federal Tort Claims 
Act, 28 U.S.C.[] §§ 1346(b), 2672-2680, but that [that wa]s 
not the matter before [the Court]."  Sweitzer, 5 Vet. App. 
at 506-07.  

In Loving, the Court concluded that although the veteran in 
that case sustained an injury during the course of a VA 
examination, "that injury was coincidental to the 
examination and was not, based upon the evidence of record, 
caused by it."  

Assuming arguendo that appellant had sustained the claimed 
additional disabilities as a result of a December 6, 1991 
fall on a wet bathroom floor as alleged, under the rationale 
enunciated in Sweitzer and Loving, regardless of whether a 
wet bathroom floor was due to VA's fault, injuries from a 
fall on VA premises might not be compensable under 
38 U.S.C.A. § 1151 (although they could potentially be 
compensated for under the FTCA) because such injuries would 
be merely coincidental to, not caused by, actual provision of 
VA hospital care, medical or surgical treatment, or 
examination.  However, the extent and applicability of the 
holding in Loving remains somewhat ill-defined at present, 
particularly whether it applies to pre-amendment § 1151 
claims involving falls occurring during VA hospitalizations.  
In any event, the Board's denial herein of appellant's § 1151 
claim at issue relies on other legal grounds, specifically 
that no additional disabilities resulted from the December 
1991 accidental fall at the VA medical facility in question, 
as previously discussed.  


ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disabilities involving the neck, back, knees, left 
ankle, hips, and calf and rectal muscles resulting from a 
fall at a VA medical facility in December 1991 is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


